Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 3/02/22.  Claims 42-50 are pending  Claims 1-41 have been canceled. The present application is being examined under the pre-AIA  first to invent provisions. 

The substitute specification filed 3/02/22 has been entered.

The terminal disclaimer filed 3/02/22 is approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josefino de Leon on 3/11/22.

The application has been amended as follows: 
CLAIM 42
Line 1 of clause d), insert - - of the body - - after “opening”; and
Line 1 of clause e), insert - - of the body - - after “opening”.

CLAIM 46
Line 1 of clause a), insert - - of the body - - after “opening”.
CLAIM 47
Line 1 of clause d), insert - - completely - - after “extending; and
Line 2 of clause d), insert - - of the body - - after “opening”.

Claims 42-50 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636